Action by a longshoreman against the Erie Railroad Company to recover damages for personal injuries sustained by reason of unseaworthiness of a barge owned by Erie. Erie served a third-party complaint on William Spencer & Son, Corp., employer of the longshoreman, alleging .that Spencer was actively negligent and had agreed to indemnify Erie. The appeal is from a judgment entered on a jury verdict in favor of the longshoreman and on the dismissal by the court of the third-party complaint. Judgment unanimously affirmed, with costs. No opinion. Present—Nolan, P. J., Wenzel, Beldoek, Murphy and Kleinfeld, JJ. [10 Misc 2d 521.]